LACOMBE, Circuit Judge.
An analysis of the bill of .complaint shows conclusively that the real controversy tendered is whether or not tlie terms of the recent war revenue act require express companies 1o pay for the stamps to be affixed to the receipts they give, and forbid their exacting the price of such stamps from their customers, or whelh<r such act leaves the question who shall pay for the revenue stamp open between the parties. Manifestly, then, this is a cause ‘Arising under [a] law providing internal revenue.” U. S. Rev. St. § 629. It has been held in this court that the application of the section last quoted has not been modified, as to removed causes, by the acts of 1887 aud 18S8. Vinal v. Improvement Co., 34 Fed. 228. Motion denied.